Citation Nr: 1440542	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the reduction of the rating for service-connected degenerative discospondylosis from 40 percent to 20 percent, effective November 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1972 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In an April 2010 statement, the Veteran reported an increase in the severity and pain associated with his degenerative spondylosis and requested that this be included in his disability rating for degenerative discospondylosis.  Accordingly, a claim for entitlement to an increase rating for service-connected degenerative discospondylosis is referred back to the Agency of Original Jurisdiction (AOJ).  

The Board notes that a rating reduction claim is separate and distinct from an increased rating claim.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The claim decided herein was appealed to the Board as a reduction only.  As such, the issue of whether a rating in excess of the reduction is not before the Board.  In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated.  Dofflemyer, 2 Vet. App. at 281-82.  Consequently, the Board finds that referral of the increased rating claim does not preclude adjudication of the reduction claim properly before the Board.  

On his VA Form 9, the Veteran stated that various private treatment records had not been considered in the August 2010 rating decision.  With the exception of private treatment records submitted after the August 2010 rating decision, the evidence pertinent to the Veteran's reduction claim had been considered in the August 2010 rating decision.  The August 2010 rating decision incorporated by reference the evidence considered in the October 2009 and March 2010 rating decisions.  With respect to the private treatment records submitted after the August 2010 rating decision, those records were considered when the claim was readjudicated in the March 2011 Statement of the Case.  
The issues of entitlement to increased ratings for service-connected radiculopathy and degenerative discospondylosis have been raised by the record, but not adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  A November 2008 rating decision granted the Veteran a 40 percent rating for degenerative discospondylosis, effective October 21, 2008.  An August 2010 rating decision decreased the 40 percent rating to 20 percent, effective November 1, 2010.

2.  The 40 percent rating was in effect for less than 5 years. 

3.  The most probative evidence of record shows that the Veteran's degenerative discospondylosis improved and forward flexion was not limited to 30 degrees or less and the evidence did not otherwise reflect ankylosis or incapacitating episodes.  


CONCLUSION OF LAW

The reduction of the rating for the service-connected degenerative discospondylosis from 40 percent to 20 percent, effective November 1, 2010, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  However, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements, which are discussed in greater detail below.  38 C.F.R. § 3.105(e), (i) (2013).  In this respect, the Veteran did not initiate a claim.  Rather, the AOJ initiated the reduction of the rating for the Veteran's service-connected lumbar spine disability.  In July 2009, the Veteran filed a claim for total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  In conjunction with that claim, a VA spine examination was performed in September 2009.  Thereafter, in an October 2009 rating decision, the AOJ initiated the reduction of the rating for the Veteran's service-connected lumbar spine disability.  As the AOJ initiated the reduction of the Veteran's rating, the notification requirements of the VCAA do not apply to this matter.

The Veteran's VA treatment records and private treatment records are associated with the claims file.  The Veteran was provided VA examinations in September 2009, February 2010, and July 2010.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim de novo.  

Legal Criteria - Rating Reduction

There are specific notice requirements, found in 38 C.F.R. § 3.105(e), (i) (2013), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (2013) sets forth procedural requirements for reductions of disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2013).  

In October 2009, the AOJ prepared a rating decision that proposed to reduce the disability rating of the service-connected degenerative discospondylosis from 40 percent to 20 percent.  The Veteran and his representative were provided a copy of the notice letter and a copy of the rating decision proposing the reduction.  The notice letter informed the Veteran of his option for a personal hearing and that he would be afforded 60 days in which to submit additional evidence.  The Veteran elected to have a personal hearing, and informal hearings were held in January 2010 and May 2010.  In August 2010, the AOJ issued a rating decision wherein the Veteran's disability rating for his service-connected degenerative discospondylosis was reduced from 40 percent to 20 percent, effective November 1, 2010.  A 60-day period expired before the assignment of the effective date of the reduction.  In light of the above, the notice and due process requirements of 38 C.F.R. § 3.105(e) (2013) have been completed.

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344 (2013).  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  Here, the 40 percent rating had been in effect for less than five years at the time the reduction took place.  Therefore, neither provision applies.  

For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2013).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-21, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13 (2013). 

Specifically, 38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 (2013) provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  A claim as to whether a rating reduction was proper must be resolved in a veteran's favor unless the Board finds that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability ratings are determined by the application of a schedule of ratings which are based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2013). 

Here, the Veteran's service-connected lumbar spine disability has been assigned ratings under Diagnostic Code 5243, Intervertebral Disc Syndrome (IVDS).  Diagnostic Code 5243 directs that IVDS be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic 5235-5243 (2013).  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Note (1) directs that VA will separately evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment under an appropriate diagnostic code.  Pursuant to Note (2), for VA purposes normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Diagnostic Code 5243, the Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: 

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 
A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).

When evaluation of a disability is based on limitation of motion, VA must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2013).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 (2013) state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance" in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).


Analysis 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

In October 2008, the Veteran was provided a VA spine examination.  The Veteran reported that his symptoms included stiffness, spasms, and pain that radiated into his left leg.  He also reported numbness and paresthesias, but denied other neurological symptoms.  The Veteran stated that he had at least six incapacitating episodes in that past year and that each lasted 1-2 days.  Upon examination, spasm, guarding, painful motion, and tenderness were noted.  Those symptoms however had not caused abnormal gait or spinal contour.  There was no evidence of atrophy, weakness, or ankylosis.  Muscle strength, reflex, and sensory testing were normal, except it was noted that the Veteran had abnormal sensation in his left thigh from his hip to knee joint.  The Veteran had flexion to 40 degrees, extension to 5 degrees, lateral flexion to 15 degrees, and bilateral lateral rotation to degrees 15.  Upon repetitive use testing, the Veteran had flexion to 30 degrees, extension to zero degrees, right lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and bilateral rotation to 10 degrees.  

Based on flexion of no more than 30 degrees, the November 2008 rating decision granted an increase to 40 percent for the service-connected degenerative discospondylosis.  

In connection with a TDIU claim, the Veteran was provided a VA spine examination in September 2009.  The Veteran again reported that his symptoms included stiffness, spasms, pain that radiated into his left leg, numbness, and paresthesias.  He denied other neurological symptoms.  He reported that he had mild daily pain and severe weekly flare-ups, precipitated by prolonged weight bearing, lifting, and bending, which lasted several hours.  He denied incapacitating episodes of spine disease.  Upon examination, his posture, head alignment, and gait were normal.  There was no evidence of ankylosis, spasm, tenderness, weakness, or atrophy, but guarding and painful motion were noted.  The examiner noted that the Veteran's muscle spasm and guarding had not caused abnormal gait or spinal contour.  Muscle strength, reflex, and sensory testing were normal, except the Veteran had abnormal sensation to vibration, pain, and light touch in his left lower extremity.  The Veteran had flexion to 55 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to degrees 20.  Upon repetitive use testing, the Veteran had flexion to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  

An October 2009 radiology report noted that the impression based on x-rays of the Veteran's lumbosacral area was spondylosis deformans.  

In a November 2009 letter, the Veteran stated that his degenerative back disability was not getting better as he got older.  He stated that he treated his back pain with moist heat packs, transcutaneous electrical nerve stimulation, and massages.  

VA treatment records from November 2009 noted that the Veteran complained of chronic back pain.  He reported that it was 8 or 9 out of 10 in severity and was triggered by prolonged standing, sitting, walking, and lying down.  Upon examination, no tenderness was noted.   

Private treatment records from Dr. Masbate, dated in January 2010, indicated that the Veteran reported back pain and left thigh numbness.  

At his January 2010 informal hearing, the Veteran continued to express disagreement with the reduction of the rating, stated that he had radiating pain in his legs, and requested an additional spine examination to evaluate his degenerative discospondylosis.  

A private treatment record from Dr. Bagabaldo, dated in February 2010, noted that the Veteran reported pain, numbness, and an intermittent electrical sensation in his back that radiated into his left lower extremity.  An electromyography (EMG) revealed moderate radiculopathy of the left paraspinal at L1-5 and S1.  

VA examination reports dated in February 2010 noted that the Veteran endorsed paresthesias and numbness but denied other neurological symptoms.  He reported stiffness, decreased motion, weakness, spasms, and pain.  He described his pain as a mild aching pain that occurred on a daily basis and lasted for several hours.  He stated that the pain continued to radiate into his left leg.  He reported severe flare-ups on a weekly basis, during which he was unable to stand up or lift objects.  He indicated that he could walk up to one-fourth of a mile and he denied having incapacitating episodes.  Upon examination, posture, head position, and spinal curvature were normal.  The Veteran was noted to walk with a slight left antalgic gait.  There was no objective evidence of spasm, atrophy, tenderness, or weakness.  Guarding and painful motion were evident, but were not severe enough to cause abnormal gait or spinal contour.  Muscle strength, reflex, and sensory testing were normal.  The Veteran had flexion to 75 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to degrees 20.  Upon repetitive use testing, the Veteran had flexion to 70 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  The Veteran was diagnosed with lumbosacral spondylosis deformans and radiculopathy of the L1-5 and S1.  

The Board notes that a March 2010 rating decision granted service connection for radiculopathy effective January 21, 2010.  However, it was rated with the Veteran's service-connected meralgia paresthetica, left thigh to avoid pyramiding, as both were neurological conditions affecting the Veteran's lower left extremity.  The rating decision also proposed to reduce the disability rating of the service-connected degenerative discospondylosis from 40 percent to 10 percent.  In response to the March 2010 rating decision, the Veteran elected to have another informal hearing, during which he continued to express disagreement with the reduction of the rating, submitted additional medical evidence, and asserted that prior range of motion testing was not scientific and that the examiner should have used a goniometer.
Private treatment records dated in May 2010 indicated that the Veteran underwent physical therapy for his lumbar disc disease.  In a May 2010 letter, Dr. Tactay noted that the Veteran had recurring pain over his left lumbar area with radiation into his buttocks, and pin and needle sensations in his thigh.  On examination, the Veteran reported tenderness in the external rotators of his shoulder.  Tightness and guarding in the left pyriformis area and tightness in the left lumbar area was noted.  The Veteran stated that he had some relief with heat treatment, muscle relaxation, and stretching exercises, but noted that his pain reoccurs if he ceases these treatments.  It was noted that the Veteran was advised to continue his treatments as they had worked for him for some time.  

A VA examination report dated in July 2010 noted that the Veteran reported that his severe flare-ups had decreased and occurred every 2-3 weeks.  He again endorsed paresthesias and numbness but denied other neurological symptoms.  He reported stiffness, fatigue, decreased motion, weakness, spasms, and pain.  He stated that his pain was a moderate aching pain that occurred on a daily basis, lasted for several hours, and radiated into his left leg.  He denied having incapacitating episodes.  Upon examination, posture, head position, gait, and spinal curvature were normal.  There was no objective evidence of spasm, atrophy, tenderness, or weakness.  The Veteran continued to demonstrate guarding and painful motion; however, these were not severe enough to cause abnormal gait or spinal contour.  Upon range of motion testing, measured with a goniometer, the Veteran had flexion to 55 degrees, extension to 20 degrees, bilateral lateral flexion to 22 degrees, and bilateral lateral rotation to degrees 24.  Upon repetitive use testing, the Veteran had flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  Muscle strength, reflex, and sensory testing were normal.

On his VA Form 9, the Veteran stated that he had undergone physical therapy, which based on the July 2010 VA examination range of motion findings, had worked.  However, he still had back pain.  The Veteran also asserted that various private treatment records were not considered in the August 2010 rating decision.  

Having reviewed the record, the Board finds that the reduction of the disability rating assigned for the Veteran's degenerative discospondylosis is warranted.  The VA examination reports showed improvement in flexion from 30 degrees after repetitive range of motion testing, to at worst, 45 degrees after repetitive range of motion testing.  Furthermore, the Veteran has acknowledged that his physical therapy was effective and that his range of motion has improved.  The Veteran's range of motion findings more nearly approximate the criteria for a 20 percent rating.  

The Board has considered whether the Veteran's disability otherwise met the criteria for a 40 percent rating.  The record does not reflect that the Veteran experienced incapacitating episodes and a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) is not warranted.  

Repeated exams in September 2009, February 2010, July 2010 showed forward flexion, after repetitive use of 45 degrees, 70 degrees, and 50 degrees, respectively.  All three examinations demonstrate improvement over the October 2008 VA examination and are generally consistent with each other which show that there has been actual improvement.

As the medical evidence shows that the Veteran has consistently complained of pain and flare-ups, the Board considered the Veteran's functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, and functional impairment.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant a 40 percent rating.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board also notes the Veteran's complaints of chronic low back pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 (2013), as to constitute forward flexion of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's functional loss would not more nearly approximate the criteria for a 40 percent rating.

In accordance with Note (1) of 38 C.F.R. § 4.71a (2013), the Board also considered whether a separate rating was warranted for neurological manifestations.  The Board notes that the Veteran is service connection for radiculopathy and meralgia paresthetica of the left lower extremity.  Aside from the Veteran's reports of numbness and tingling in his left lower extremity, which are associated with his radiculopathy and meralgia paresthetica, he has consistently denied other neurological symptoms.  Accordingly, a 40 percent rating is not warranted based on neurological manifestations.  

In light of the above, the Board finds that the preponderance of evidence reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work and now more near approximates the criteria for a 20 percent rating.  Brown v. Brown , 5 Vet. App. 413, 420-21 (1993).  Thus, the reduction from 40 percent to 20 percent, for service-connected degenerative discospondylosis, effective November 1, 2010, was proper and restoration of a 40 percent rating is denied.










ORDER

The reduction from 40 percent to 20 percent, for the service-connected degenerative discospondylosis, effective November 1, 2010, was proper; therefore, entitlement to restoration of a 40 percent rating is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


